UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42ndStreet, 17th floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2011 Date of reporting period: April 30, 2011 Item 1. Reports to Stockholders. Attached on the following pages is a copy of the registrant’s annual report as of April 30, 2011 transmitted to stockholders. TRIDAN CORP. P.O. Box 634, New City, N.Y. 10956 (212) 239-0515 ANNUAL REPORT June 20, 2011 Dear Shareholder: I am pleased to provide this annual report of Tridan Corp. for the fiscal year ended April 30, 2011, including the enclosed audited financial report for that period and for the corresponding period in 2010.Also enclosed are the notice of meeting, proxy statement for this year’s annual shareholders meeting on July 12, 2011, form of proxy, and the company’s privacy policy. A schedule of the company’s portfolio holdings at April 30, 2011, consisting entirely of municipal obligations, is included in the financial report.The company invests exclusively in non-voting securities.The company files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q.The company’s Forms N-Q are available on the Commission’s website at http://www.sec.gov.They may be reviewed and copied at the Commission’s Public Reference Room in Washington D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The net asset value per share at April 30, 2011 was $12.33, compared with $12.32 at April 30, 2010.Net investment income per share was $.31 for the year ended April 30, 2011, compared with $.34 for the year ended April 30, 2010.Distributions to shareholders amounted to $.32 per share for fiscal 2011, compared to $.34 for fiscal 2010. At the company’s last annual meeting on July 13, 2010, the reappointment of WeiserMazars LLP as the company’s auditors for the fiscal year ending April 30, 2011 was ratified by the shareholders as follows: Shares Voted For Shares Voted Against None Shares Abstaining Also at the last annual meeting, the incumbent directors, all of whom are named below, were all reelected to serve as directors until the next annual meeting of shareholders, or until their successors are elected and have qualified. Shares Voted For Shares Withheld Mark Goodman None Peter Goodman “ “ Paul Kramer “ “ Jay S. Negin “ “ Warren F. Pelton “ “ Russell J. Stoever “ “ The following Tables A and B set forth information concerning the directors, and Table C sets forth information concerning non-director officers of the company.The Table A directors (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B directors (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA 02043 Age 57 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 85 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 73 Director, Vice- President and Treasurer Director of Development, International College until 2001; Consultant 1 None Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Director- ships During Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 79 Director and Audit Committee Chairman Senior Adviser, Finance Scholars Group; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 80 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 66 Director and Audit Committee Member Vice-President, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Director- ships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 79 Secretary and Chief Compliance Officer Attorney None None The board of directors governs the Company and is responsible for protecting the interests of shareholders.The directors meet periodically throughout the year to oversee the Company’s activities and review its performance.Each of the directors is committed to regular and active participation in board and committee meetings.The board believes that, collectively, the directors have balanced and diverse experience, qualifications, attributes, and skills which allow the board to operate effectively in governing the Company and protecting the interests of shareholders.Information about the specific experience, skills, attributes and qualifications of each director is provided below. Peter Goodman – Mr. Goodman is the principal shareholder, a director and chief executive officer of Tridan Corp., and also held those positions in its wholly-owned subsidiary Danskin, Inc. prior to sale of the business in 1980 and Tridan’s conversion to an investment company.He is skilled in business, thoroughly familiar with the company’s history and its activities, and has had extensive experience in securities investments, including municipal bonds. Jay S. Negin – Mr. Negin has been a director of the Company since 1985.He is an attorney and certified public accountant, although not practicing those professions.He has had extensive activity and experience in the municipal bond field, and participates actively in the board’s analysis and consideration of Tridan’s portfolio positions and transactions. Warren F. Pelton – Mr. Pelton has been a director since 1988.He was a shareholder of Tridan Corp. and chief financial officer of Tridan and its subsidiary Danskin, Inc. prior to Tridan’s conversion to an investment company in 1980.He has had extensive experience over many years as a private management consultant and is skilled in financial planning. Russell J. Stoever – Mr. Stoever has been a director since 1995.He is vice president and sales manager of Stoever, Glass & Co., Inc., a registered broker-dealer.He has been employed there since 1971 and became a principal of that corporation in 1982, with involvement in all aspects of municipal finance.He is not an “interested person” of Tridan Corp., as defined in the Investment Company Act, in that he does not execute any portfolio transactions for, or engage in any principal transactions with, Tridan or its investment adviser or any accounts over which the adviser has brokerage placement discretion, or any other investment company having the same investment adviser.Mr. Stoever brings to the board a keen analysis of economic and market conditions and trends, and his views concerning portfolio management. Mark Goodman – Mr. Goodman has been a director since 1999.He is the son of Peter Goodman, and has been a shareholder of Tridan since before its 1980 conversion to an investment company.He is knowledgeable in the history and activities of the Company, and has also had broad investment experience in fixed income securities, including municipal bonds. Paul Kramer – Mr. Kramer has been a director since 2004.He has extensive experience as a certified public accountant and is expert in the fields of corporate governance, executive management, corporate restructuring, audit committee functions and related activities.He has served on the board of directors of a number of publicly-held corporations over the years.Mr. Kramer brings his skill and leadership abilities to his positions as a director and as chairman of Tridan’s audit committee. No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to PaulKramer as chairman of the audit committee.The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any option, warrants or other rights to purchase securities. All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2011 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). Additional information about directors may be requested by any shareholder without charge, by telephoning the company’s secretary, I. Robert Harris, collect at 212-682-8383, extension 39. Sincerely TRIDAN CORP. Peter Goodman, President Item 2. Code of Ethics The registrant has adopted a code of ethics that applies to its principal executive officer, principal financial officer, and any other person required by applicable SEC rules.The code of ethics was in effect as of the end of the period covered by this report.During that period, there were no amendments to the code, and no waivers were granted to anyone from any provision of the code.A copy of the registrant’s code of ethics is incorporated by reference to Exhibit 1 to the registrant’s Form N-CSR dated June 15, 2010, for its fiscal year ended April 30, 2010, filed electronically with the Securities and Exchange Commission. Item 3. Audit Committee Financial Expert The registrant has established an audit committee consisting of three members appointed by the board of directors from the board.The registrant’s board of directors has determined that the committee chairman, Paul Kramer, is an “audit committee financial expert” and is “independent”, as both terms are defined by applicable SEC rules. Item 4. Principal Accountant Fees and Services Incorporated by reference to the registrant’s proxy statement dated June 20, 2011, filed electronically with the SEC.See section therein entitled “Relationship with and Ratification of Independent Certified Public Accountants”. Item 5. Audit Committee of Listed Registrants. Not applicable, because the registrant is not a listed issuer. Item 6. Investments. (a) A schedule of registrant’s investments in securities of unaffiliated issuers as of April 30, 2011 is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable, because the registrant invests exclusively in non-voting securities. Item 8. ITEM 8: PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. PORTFOLIO MANAGERS The Managing Director for Tridan Corporation (“Fund”) is as follows: Richard D. Taormina Richard Taormina, Vice President, is the lead portfolio manager of the Tax Aware Strategies Group.An employee of JPMorgan Asset Management since 1997, he is responsible for managing municipal mutual funds, institutional fixed income accounts, and quantitative analysis. PORTFOLIO MANAGERS’ OTHER ACCOUNTS MANAGED The following tables show information regarding other accounts managed by portfolio managers of the Fund: Non-Performance Based Fee Advisory Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Richard Taormina 6 $
